Citation Nr: 1749955	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-20 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include eczematous dermatitis, to include as due to herbicide exposure.

2.  Entitlement to service connection for left tinea pedis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from May 1969 through May 1971.  During this time, the Veteran served inside the Republic of Vietnam. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a July 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan (hereinafter Agency of Original Jurisdiction ("AOJ")).

In August 2010, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A copy of this transcript has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  Most recently, in November 2016, the Board remanded the Veteran's claims for entitlement to service connection for eczematous dermatitis and tinea pedis to the AOJ for further development.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  There is no medical evidence that tinea pedis, eczematous dermatitis, or any current skin disability was incurred in service, has been chronic since service, or results from any injury incurred in service or any incident of service, and tinea pedis and eczematous dermatitis diagnosed in 2005 have resolved.

2.  There is no medical evidence linking the Veteran's resolved tinea pedis or eczematous dermatitis to his service or to exposure to herbicides, and further objective examination or laboratory examination would be fruitless, since the disabilities have resolved and no residuals have been identified.  


CONCLUSION OF LAW

The criteria for service connection for skin disability characterized as eczematous dermatitis or tinea pedis are not met, nor may service connection for such skin disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  In June 2008, the RO advised the Veteran of the criteria for service connection, notified the Veteran of the types of evidence that might be relevant, and provided all required notice regarding a claim for service connection.  Additional notices, such as letters provided in October 2008, January 2009, and July 2009, provided additional information specific to the Veteran's claim.  The Veteran received additional notice about the criteria for service connection and how to establish service connection in this case in and following Board Remands in March 2014 and November 2016.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Neither the Veteran nor his representative has identified any notice deficiency with respect to a claim addressed in this decision.  The duty to notify the Veteran has been fully satisfied.  

VA must make "reasonable efforts" to assist a claimant to substantiate a claim.  In this case, service treatment records have been obtained.  Lengthy VA clinical records are associated with the claims file.  VA examinations have been afforded to the Veteran, and VA medical opinions have been requested.  Unfortunately, since the skin disabilities for which the Veteran seeks service connection have resolved, the VA medical examiners have been unable to provide specific medical opinion as to the likelihood that the Veteran's exposure to herbicides caused the claimed skin disabilities.  

Because the claimed skin disabilities have resolved, and no residuals have been medically identified, there is no reasonable possibility that any additional objective medical examination would provide assistance to substantiate the claim.  No additional diagnostic examination is possible.  Assistance such as providing additional medical examination or obtaining additional medical opinion is not necessary when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  

The December 2016 VA examination report provides an accurate review of the facts.  There is no reasonable possibility that additional objective medical findings would allow more specific medical opinion.  A further remand of this case would be fruitless.  The RO complied with the Board's 2016 remand instructions, to the extent possible.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As previously noted, the Veteran was provided the opportunity to testify at a hearing before the undersigned AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the VA designee who chairs a hearing must fulfill two duties to comply with 38 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  During the hearing, the undersigned AVLJ identified the issues on appeal.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There have been no allegations to the contrary, and the Veteran and his representative have not requested another hearing.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is relevant or necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Facts

During service, the Veteran sought evaluation of a rash on his chest and trunk in March 1971.  Tinea versicolor was suspected, and the Veteran was advised to use Selsun shampoo.  For purposes of information only, the Board notes that tinea versicolor is a fungal infection of the skin, caused by a type of fungus called Malassezia, manifested by patches of discolored skin and itching, treated by antifungal medicine or by applying over-the-counter dandruff shampoo containing selenium sulfide, among other types of treatment.  Medline Plus Medical Encyclopedia, http://www.nlm.nih.gov/medlineplus/ ency/article/001465.htm (last visited Oct. 24, 2017). 

The Veteran's April 1971 separation examination discloses no notation of a diagnosed skin disease.  His skin was described as "normal."

The Veteran was seen in a VA Dermatology Clinic in January 2005 for complaints of itching and rash on the feet and skin.  A diagnosis of dermatitis and other eczema and a diagnosis of dermatophytosis of the foot was assigned in January 2005.  Lidex ointment and an anti-irritant regimen, including Aveeno soap, were prescribed.  Aveeno bar, oilated, remained on the Veteran's outpatient medications list through 2010. 

In October 2007, the Veteran submitted a claim for service connection for "skin condition of the feet, legs, forearms, groin, neck, back, hands."  

In July 2008, a VA Dermatology Consult Response Note included a notation that the Veteran had a keloid scar on a shoulder and had complaints of an itchy rash on his hands bilaterally for two or three months.  The provider found hyperpigmented, mildly lichenified plaques with underlying erythema on the dorsal surface of each hand and xerosis with mild scaling on the balls and medial arches of the feet bilaterally.  The Veteran reported that he was using over-the-counter Vaseline to these areas.  The provider prescribed Carmol topical cream for the xerotic, callused areas.  The Board notes, without reliance thereon, that Carmol is a brand name for a topical emulsion containing urea, a debriding agent.  See https://reference.medscape.com/drug/carmol-10-keralac-urea-999339 (last visited Oct. 25, 2017).  Urea 20% cream remained in the Veteran's active outpatient medications list through December 2009.  

In August 2008, the provider who was evaluating the Veteran prior to a planned cataract surgery noted the previous complaint of a skin disorder and prescription for a urea topical cream for use on the scaly areas of the feet.  The Veteran denied having a rash or itchy skin.  In December 2008, a provider noted that use of betamethasone cream on the Veteran's hands had decreased the itching, but, after the Veteran ran out of the cream, itching flaring up on one finger.  Betamethasone cream remained on the list of the Veteran's active outpatient medications through December 2009.  The provider also stated that the Veteran's use of the urea 20% cream on the scaly areas of the feet had "much improved" those areas.

At the December 2008 VA examination, the Veteran reported intermittently recurrent skin rash or itching.  However, the examiner found no rash on the Veteran's body or feet.  The examiner identified "postinflammatory" hyperpigmentation on the plantar aspects of the feet and elbows.  Toenails on the left foot were hyperkeratotic.  There was mild superficial peeling of the skin on the plantar aspects of both feet.  The examiner stated that the Veteran's eczematous dermatitis was "treated and resolved."  The examiner concluded that it was not possible to provide an opinion as to whether tinea pedis and onychomycosis were related to the Veteran's service without resort to speculation, in the absence of "substantial documentation of treatment of fungal infection in service."  As noted above, the Veteran was treated for a skin condition one time in service.

At his August 2010 hearing before the undersigned, the Veteran testified that he was not having symptoms of a skin disability at the time of the hearing, testifying, as to his rash on his hands and feet, "They cleared that up."  August 2010 Hearing Transcript (Tr). at 10.  The Veteran testified that he planned to return to VA so that the medications could be reissued.  However, lengthy VA outpatient treatment notes through May 2014 reflect that the Veteran did not return for VA treatment of the skin of the hands or feet.

VA treatment notes through May 2104 reflect that the Veteran denied "any rashes or color changes" when asked.  The prescription for urea for application to dry skin was discontinued in June 2010.  The list of VA-provided medications reflects that an oatmeal colloidal cleansing bar and dry skin wash is prescribed.  However, there is no notation that any provider has described an area of scaly skin, a foot rash, or any area of affected skin since the Veteran's 2010 hearing before the Board.  While several providers noted the Veteran's history of tinea pedis and eczema or dermatitis, no provider identified any active area of a skin disorder.  

The Veteran was asymptomatic for either tinea pedis or eczema at his 2014 VA examination.  The examiner stated that since no skin disorder was visible, there were no pertinent findings and no functional impact.  The examiner stated that, since there was no discussion of a skin disorder in the Veteran's service treatment records, there was no basis for relating a current skin disorder to the Veteran's service.  The examiner further noted that "eczematous dermatitis is not a presumptive disease associated with exposure to Agent Orange.  Therefore the Veteran's skin condition is less than likely than not caused by or incurred in military service or due to exposure to Agent Orange."

In its 2016 Remand, the Board noted that the examiner stated that there was no discussion of a skin disorder in the Veteran's service treatment records.  The Board noted that this summary of the Veteran's service treatment records was factually inaccurate, since a skin disorder, thought at the time to be tinea versicolor, was treated in 1971.  The Board directed that additional medical opinion be obtained.  

In a December 2016 medical opinion, the VA examiner discussed the Veteran's service treatment records.  The examiner stated that, although the Veteran was treated in service on at least one occasion for tinea versicolor, there was no record of in-service complaints, findings, or treatment of either dermatitis or tinea pedis.  

The examiner noted that no symptoms of skin disability, either tinea pedis or eczema or dermatitis, were found by the examiner who conducted the 2014 VA examination.  The Veteran reported that he had not been treated for skin disabilities of the hands or feet in more than two years.  The examiner who conducted the December 2016 VA examination found no manifestations of tinea pedis or eczema or dermatitis, and opined that the treatment for those skin conditions had been effective, as the disorders had resolved.  

The examiner further noted that the medications which proved effective to resolve the Veteran's tinea pedis and eczema or dermatitis differed from the medication used in service to treat tinea versicolor.  The Board interprets this factual statement as an opinion that the tinea pedis and eczema or dermatitis treated post-service were not manifestations of tinea versicolor and were not of the same etiology as tine versicolor treated in service.  

The examiner stated that the only skin disability observable at the 2016 VA examination was xerosis, or dry skin, manifested by hyperpigmentation of both elbows.  The examiner noted that xerosis, or dry skin, was a different skin disorder than tinea pedis or eczema.  The examiner stated that xerosis was not treated with anti-fungal medication, as tinea pedis was, but, rather was treated with Vaseline and lotions.  The examiner opined that there was no medical evidence factually linking tinea pedis or eczema to the Veteran's service in this case.  The examiner opined that, since tinea pedis and eczema or dermatis were not among the disorders for which a presumption of service connection is allowed, there was no general medical knowledge which would support the Veteran's claim for service connection for tinea pedis or eczema or dermatitis.  Initially, the Board considered this opinion inadequate for a decision on appellate

Analysis

The Veteran contends that he has a current skin disability, diagnosed as tinea pedis and/or eczema, dermatitis, or eczematous dermatitis, as the result of his service.  VA examinations in 2014 and 2016 revealed that tinea pedis, eczema, dermatitis, or eczematous dermatitis were not present.  The Veteran himself testified that those disabilities had "cleared up" at the time of his 2010 hearing before the Board.  

However, onychomycosis of the toenails was found at the 2008 VA examination, and xerosis was noted at the 2014 and 2016 VA examinations.  A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  However, the "current disability" requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved without residuals.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Thus, the Board must determine whether the Veteran had a skin disability for which service connection may be granted at any time during the pendency of this appeal.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that tinea pedis and eczema or a skin disease manifested by itching were incurred in service.  The Veteran was treated for a fungal infection of the skin, tinea versicolor, on one occasion in service, in March 1971.  The Veteran also reported that he was treated for a skin disorder soon after his service discharge, in the 1970s.  However, there is no record of medical findings or treatment of a skin disorder during the lengthy period from 1979 to 2004, when tinea pedis and eczema were diagnosed, nor does the Veteran so contend.  The Veteran has reported recurring symptoms, but no treatment.  The lack of treatment during this 25-year period is significant evidence that is unfavorable to the claim.

In December 2004, the Veteran was referred to a VA dermatologist by the treating VA provider.  The referral noted a question as to whether the Veteran had psoriasis or had a skin disorder related to exposure to Agent Orange.  This evidence is favorable to the claim, since the provider's suggestion suggests that there is at least some possibility of the claimed causation.

At a January 2005 Dermatology evaluation, the Veteran did not report any chronic treatment of a specific skin disorder after service to his treating providers.  The provider noted a question as to whether the lesions were due to contact with an irritant, were of an allergic nature, or were an atopic derrmatitis.  The provider did not indicate a suspicion that the skin disorders had been chronic since the Veteran's service, nor did the examiner indicate that the skin disorders were related to any incident of the Veteran's service, such as exposure to herbicides.  The provider noted that there was no current diagnosis of a skin disorder, and no history of use of prescribed medication for a skin disorder prior to the January 2005 evaluation.   The provider assigned a diagnosis of eczematous dermatitis and of tinea pedis, and prescribed an Aveeno soap for use with dry skin.  

There is no indication that the Veteran sought further evaluation of a skin disability or sought further treatment of a skin disability in 2006 or early 2007.  VA providers who evaluated the Veteran for urology complaints and for eye disability in 2006 and 2007 included no notation regarding the Veteran's skin.  The Veteran was treated for prostate cancer, for an ear infection, and for left shoulder rotator cuff tear during 2007, with no notation of treatment for or complaints of a skin disorder.  

Thus, VA outpatient treatment notes from January 2005 through June 2008 are somewhat unfavorable to the Veteran's claim for service connection for a skin disorder, as no chronic or recurring skin disorder was shown.  

The July 2008 VA outpatient treatment note reflects the Veteran's report that itching on the hands had been present for two to three months.  This report is unfavorable to the Veteran's claim that he had a skin disorder continuously following his service discharge.  This treatment note establishes that the Veteran manifested skin disability of the hands and of the toenails after the Veteran submitted the October 2007 claim for service connection.   The evidence is favorable to that extent.

The provider concluded that the Veteran's dermatitis of the hands was likely of an allergic or irritant etiology, and that "patch testing" would be required if the topical steroid cream was not effective.  This conclusion is unfavorable to the Veteran's contention that the dermatitis was incurred in service or was chronic since his service.  Similarly, the provider's notation that use of Vaseline on the Veteran's feet had reduced the skin symptoms is unfavorable to the claim for service connection for tinea pedis, since it tends to show that tinea pedis was not present, although a skin disability requiring treatment for dry skin was present.  The evidence that the providers recommended a urea emulsion cream for treating the Veteran's feet, but did not prescribe an anti-fungal medication, or recommend any over-the-counter antifungal, is also unfavorable to the claims at issue in this decision.

Thereafter, the 2014 and 2016 examination reports described the claimed skin disorders, tinea pedis and eczema or dermatitis of the hands, as resolved.  The medical evidence noted by the treating VA providers is unfavorable to a finding that tinea pedis, eczema, or dermatitis were incurred in service or were chronic following the Veteran's service, and the most recent VA examinations establish that, even if those disorders were recurrent at some time following the Veteran's service, that is no longer the case.  These examination reports are wholly unfavorable to the claims for service connection on a direct basis.  

The VA opinions are unfavorable to the contention that a skin disorder treated during the pendency of the claim on appeal was incurred in service.  In particular, the examiner who conducted the July 2008 VA examination noted that the Veteran was not treated for tinea pedis or tinea cruris during service, and opined that without "substantial documentation" of treatment of fungal infections in service, it would require resort to "mere speculation" to link current tinea pedis or onychomycosis of the toenails to the Veteran's service.  

The Board recognizes that the examiner who provided the July 2008 opinion stated in the report that the Veteran was not treated for "any fungal infection" during service.  Because that statement is inconsistent with the Veteran's service treatment records, which disclose that the Veteran was treated for tinea versicolor, the July 2008 medical opinion is not an adequate basis for an adjudicative decision as to the Veteran's claim that a current skin disorder was directly incurred in service.  The examiner who provided a 2014 opinion similarly stated that the Veteran was not treated for a fungal disorder of the skin in service, and that inaccuracy reduces the probative value of the opinion.

However, the examiner who conducted the 2016 VA examination accurately noted that tinea versicolor was treated in 1971, during the Veteran's service.  The examiner concluded that the Veteran's current dry skin of the elbows was not incurred in service.  The examiner also noted that the Veteran's current skin disorders did not require treatment with an antifungal medication of any type.  The examiner further differentiated between the fungal infection treated during the Veteran's service, identified as tinea versicolor, and the skin disorders diagnosed in 2005, noting that the fungal infection noted during service was a "different" fungus than tinea pedis identified in 2005.  

The examiner thus differentiated between any current skin disorders and the fungal infection treated during service.  This reasoning also implies that the current disorders cannot be considered residuals of fungal infections treated during the Veteran's service.  

Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The December 2016 conclusion that it is less than likely that eczematous dermatitis or tinea pedis were incurred in or result from the Veteran's service is quite persuasive, since the examiner accurately stated the facts, explained the medical principles underlying the conclusions, and related the medical principles to the specific facts of the Veteran's case, and explained why those facts were unfavorable to the Veteran's claims.  The unfavorable December 2016 VA medical opinion is the most persuasive and probative medical evidence of record, and the persuasive value of that medical opinion preponderates against the Veteran's stated lay opinion.  

The preponderance of the evidence is unfavorable to a claim for service connection for a skin disorder claimed as eczematous dermatitis or tinea pedis.  The evidence is unfavorable to a claim for service connection for a current skin disorder, or skin disorder present at any time during the pendency of this appeal, either on the basis of direct incurrence or on the basis of chronicity.  
No skin disability diagnosed in this case is defined as a chronic disease for VA purposes, so no presumption of service connection is applicable.  38 C.F.R. § 3.307; Walker, supra.

No VA examiner has identified a current skin disorder of the feet, legs, forearms, groin, neck, back, or hands other than dry skin, with the exception of dermatophytosis of the toenails.  The record and the Veteran's testimony establish that he is not seeking service connection for that scar.  The record does not establish that the Veteran seeks service connection for dry skin.  Even interpreting the claim as including such a contention, the decision must still be adverse to the Veteran, since the 2016 medical opinion provides several reasons why current dry skin is less than likely related to the Veteran's active service or a skin disability noted during such service.   

Each VA examiner has indicated that, since no tinea pedis or eczema or dermatitis may currently be observed, the only medical principle which may be applied to the history of diagnoses of those disorders is the general medical knowledge underlying the fact that no presumption of service connection for servicemembers exposed to herbicides is available for any of the skin disorders diagnosed in this case.  The Board acknowledges that the absence of a disease from the presumptive list does not preclude a Veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking the claimed disability to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

However, the VA examination reports clearly reflect that the Veteran has not provided any lay or medical evidence or history which might support his claim that he has a current skin disability which may be factually related to the Veteran's exposure to herbicides.  The VA examiners have explained that the available evidence, including medical history, does not support the Veteran's contention that exposure to herbicides resulted in a current skin disorder, so the Veteran has not met the burden of proof under Combee to show a relationship between a current skin disorder and his herbicide exposure.  

The evidence, including the Veteran's own testimony in 2010, more than 150 pages of VA outpatient treatment notes since the August 2010 hearing, and the reports of 2014 and 2016 VA examinations, clearly establishes that the Veteran has not had a recurrence of tinea pedis or eczematous dermatitis for many years.  The Veteran has been afforded seven years since the 2010 hearing to obtain or submit additional evidence which might address the criteria for service connection set out in Combee.  

The medical evidence makes it clear that, unless the Veteran submits or obtains evidence relevant evidence he has not identified in the 10 years since he submitted the claim underlying this appeal, or unless the Veteran is examined during a period of recurrence of the disorders for which service connection is sought, no medical evidence which is more favorable to the appeal can be obtained.  

The medical evidence is clear that the skin disorders for which the Veteran sought service connection in 2007 have resolved.  It has been than seven years since any provider treated any skin disorder present in 2007, and the preponderance of the clinical evidence establishes that no skin disorder which is currently present was diagnosed prior to 2005, when more than 30 years had elapsed since the Veteran's 1971 service discharge.  The Board finds that it would fruitless to continue to Remand the claim for further development of medical evidence related to proof of service connection under Combee or any other theory of service connection.  

Service connection is not warranted at any time during the pendency of the appeal for a resolved skin disorder, or a current skin disorder, under any available theory of entitlement to service connection.  The claim must be denied. 
 

ORDER

The appeal for service connection for a skin disability, to include eczematous dermatitis, to include as due to herbicide exposure, is denied.

The appeal for service connection for left tinea pedis, to include as due to herbicide exposure, is denied.




____________________________________________
Tresa Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


